UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6890


JEFFERSON ELIE,

                  Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:10-cv-00222-JBF-TEM)


Submitted:   October 4, 2011                 Decided:   October 25, 2011


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jefferson Elie, Appellant Pro Se. Leah A. Darron, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Jefferson Elie seeks to appeal the district court’s

order        dismissing     as     untimely       his    28    U.S.C.     § 2254    (2006)

petition.        The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2011).        The magistrate judge recommended that relief be denied

and advised Elie that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

                The   timely       filing     of        specific    objections       to    a

magistrate        judge’s        recommendation         is    necessary    to      preserve

appellate review of the substance of that recommendation when

the         parties   have       been    warned          of   the    consequences         of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                              Elie

has waived appellate review by failing to file objections after

receiving proper notice. *              Accordingly, we deny a certificate of

appealability and dismiss the appeal.

                We dispense with oral argument because the facts and

legal        contentions     are    adequately      presented       in    the   materials




        *
       In any event, the district court’s conclusion that Elie’s
petition was untimely is correct, and thus independently
supports dismissal of this appeal.



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3